144 U.S. 407
12 S.Ct. 650
36 L.Ed. 484
PORTERv.BANKS.
March 28, 1892.

1
The decree in this case required the specific execution by Porter of a written obligation to J. S. Waterman, similar in all respects to that of R. W. Waterman, referred to in the foregoing opinion, except that the interest which Porter agreed to convey was three one-hundredths of the same property; also to pay to the original plaintiff, Abbie L. Waterman, the sum of $5,373.40, as the profits of the property agreed to be conveyed, with the interest that accrued thereon prior to January 10, 1888. The facts in this case do not materially differ from those in the above case, (12 Sup. Ct. Rep. 646,) and, for the reasons stated in the above opinion, the decree in this case must also be reversed and remanded, with directions to dismiss the bill.


2
It is so ordered.


3
Geo. F. Edmunds, for appellant.


4
C. C. Bonney and E. W. McGraw, for appellee.


5
PER CURIAM.